Citation Nr: 1438915	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for service-connected status post total right knee replacement, during the period from April 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the RO in Salt Lake City, Utah that granted a temporary total rating effective February 1, 2012 based on convalescence after right knee surgery, with a 30 percent rating effective April 1, 2012.  The Veteran appealed for an increased rating.  

In a July 2013 Decision Review Officer Decision, the RO granted an earlier effective date of January 31, 2012 (the date of the knee surgery) for the grant of a temporary total rating, and a 60 percent schedular rating for the right knee disability, effective April 1, 2012.  During the pendency of this appeal, the right knee disability was rated as 100 percent disabling prior to April 1, 2012.  The Veteran contends that a rating in excess of 60 percent should be assigned from that date, including continued entitlement to a temporary total rating.

The record currently before the Board consists of electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in August 2014, the Veteran's representative indicated that the Veteran now requests a personal hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2013). This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


